DETAILED ACTION
Claims 39-76 are pending in the present application. In the response filed 29 January 2021 new claims 39-76 were added; and claims 1-38 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 43 and 44 are objected to because of the following informalities:  
(1) Claim 43 improperly depends on cancelled claim 1, claim 43 should depend on claim 39; and
(2) the spacing between characters is objected to in claim 44 line 6.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 39-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-11, 13-30, 32-44 of U.S. Patent No. 10,235,383 B2 Dorman. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ (CCPA 1963).

16/255516
39. A method for synchronizing an item stored in a workspace hosted by a cloud-based platform, the workspace being shared among a user and a collaborator of the user, the method comprising: identifying, at a server associated with the cloud-based platform, an update to the item by a first collaborator in the workspace; in response to identifying the update to the item with a second collaborator; determining whether, for the second collaborator, the item is subject to modification locally at a device associated with a client application; verifying, at the server, if the second collaborator has permission for downloading the item based on the second collaborator being a member of a class having permission to download items from the workspace; upon determining that the the second collaborator has permission for downloading the item: sending the updated item from the server to the client application of the second collaborator; synchronizing the updated item between the cloud-based platform and client application of the second collaborator; and upon determining that the second collaborator has been removed from the class having permission to download items from the workspace, sending from the server an instruction to the client application that causes the device associated with the client application of the second collaborator to delete the item. 
    







40. The method of claim 39, wherein the synchronizing is performed subsequent to the update to the item by the first collaborator. 
    41. The method of claim 39, wherein the second collaborator includes one or more of: a co-owner, an editor, a viewer-uploader, or a viewer of the item. 
    
42. The method of claim 39, wherein the item is a folder in the workspace hosted by the cloud-based platform. 
    43. The method of claim 39, wherein the item is a file in the workspace hosted by the cloud-based platform. 
    
  44. A method for synchronizing an item stored in a workspace hosted by a cloud-based platform via a client application of the platform, the workspace being shared among a user and a collaborator of the user, the method comprising: receiving, at a client application of the collaborator, the item for synchronization with the platform; determining whether, for the collaborator, the item is  subject to modification locally at a device associated with the client application; selectively protecting the item by locking the item at the client application of the collaborator when the item is modified by the collaborator, wherein the selectively protecting prevents modification of the item by the collaborator; and receiving, at the client application, an instruction from the cloud-based platform to delete the item, wherein the instruction is sent from the cloud-based platform to the client application based on the cloud-based platform determining the collaborator has been removed from a class of users having permission for downloading the item. 
    




45. The method of claim 44, wherein the locking is performed by utilizing an operating system (OS) hook that intercepts a function call that relates to modifying content of the item. 
   46. The method of claim 44, wherein the selective protecting is performed in response to a type of action the collaborator attempts to perform on the item. 
   


 47. The method of claim 44, wherein the selective protecting comprises: upon determining that the collaborator attempts to modify the item: renaming a modified version of the item as a copy; and re-downloading the item from the workspace. 
    48. The method of claim 44, wherein the selective protecting comprises: marking the copy as a problem item. 
    49. The method of claim 44, wherein the selective protecting comprises: upon determining that the collaborator attempts to rename the item, renaming the item back to an original name of the item. 
    50. The method of claim 44, wherein the selective protecting comprises: upon determining that the collaborator attempts to move the item, moving the item back to an original location of the item. 
    51. The method of claim 44, wherein the selective protecting comprises: if the collaborator attempts to delete the item, re-downloading the item from the workspace. 
    52. The method of claim 44, wherein the selective protecting comprises: upon determining that the collaborator attempts to delete the item, moving the item back from a temporary delete storage to an original location of the item. 
    53. The method of claim 44, wherein the item is a folder in the workspace, and wherein the selective protecting comprises: upon determining that the collaborator attempts to create a file in the folder, verifying whether the collaborator has permission to upload. 
    54. The method of claim 44, wherein the selective protecting comprises: upon determining that the collaborator does not have the permission to upload, marking the file as a problem item. 
    55. The method of claim 44, further comprising: before the receiving, transmitting an instruction to the cloud-based platform to synchronize the item stored in the workspace. 
    56. The method of claim 44, further comprising: upon receiving the instruction to delete the item, removing the item from all local storages. 
       
   
  


US Patent 10,235,383 B2
1. A method for synchronizing an item stored in a workspace hosted by a cloud-based platform, the workspace being shared among a user and a collaborator of the user, the method comprising: identifying, at a server associated with the cloud-based platform, an update to the item by a first collaborator in the workspace; in response to identifying the update to the item, receiving an instruction to synchronize the item with a second collaborator; determining whether, for the second collaborator, the item is read-only within a synchronization environment of the server and subject to modification locally at a device associated with a client application; verifying, at the server, if the second collaborator has permission for downloading the item based on the second collaborator being a member of a class having permission to download items from the workspace; upon determining that the item is marked as read-only for the second collaborator within the synchronization environment of the server associated with the workspace and the second collaborator has permission for downloading the item: sending the updated item from the server to the client application of the second collaborator, wherein the item includes an attribute that indicates the item is read-only; synchronizing the updated item unilaterally from the cloud-based platform to the client application of the second collaborator regardless of potential modifications of the item locally at the device of the second collaborator; and upon determining that the second collaborator has been removed from the class having permission to download items from the workspace, sending from the server an instruction to the client application that causes the device associated with the client application of the second collaborator to delete the item. 
    2. The method of claim 1, wherein the synchronizing is performed subsequent to the update to the item by the first collaborator. 
   
 3. The method of claim 1, wherein the second collaborator includes one or more of: a co-owner, an editor, a viewer-uploader, or a viewer of the item. 
   
 4. The method of claim 1, wherein the item is a folder in the workspace hosted by the cloud-based platform. 
    5. The method of claim 1, wherein the item is a file in the workspace hosted by the cloud-based platform. 
    
   10. A method for synchronizing an item stored in a workspace hosted by a cloud-based platform via a client application of the platform, the workspace being shared among a user and a collaborator of the user, the method comprising: receiving, at a client application of the collaborator, the item for synchronization with the platform; determining whether, for the collaborator, the item includes a read-only attribute within a synchronization environment of the cloud-based platform and subject to modification locally at a device associated with the client application; upon determining that the item includes the read-only attribute, preserving the read-only attribute; selectively protecting the item by locking the item at the client application of the collaborator when the item is modified by the collaborator, wherein the selectively protecting prevents modification of the item by the collaborator; and receiving, at the client application, an instruction from the cloud-based platform to delete the item, wherein the instruction is sent from the cloud-based platform to the client application based on the cloud-based platform determining the collaborator has been removed from a class of users having permission for downloading the item. 
    11. The method of claim 10, wherein the locking is performed by utilizing an operating system (OS) hook that intercepts a function call that relates to modifying content of the item. 
   
    13. The method of claim 10, wherein the selective protecting is performed in response to a type of action the collaborator attempts to perform on the item. 
    

14. The method of claim 13, wherein the selective protecting comprises: upon determining that the collaborator attempts to modify the item: renaming a modified version of the item as a copy; and re-downloading the item from the workspace. 
    15. The method of claim 14, wherein the selective protecting comprises: marking the copy as a problem item. 
    16. The method of claim 13, wherein the selective protecting comprises: upon determining that the collaborator attempts to rename the item, renaming the item back to an original name of the item. 
    17. The method of claim 13, wherein the selective protecting comprises: upon determining that the collaborator attempts to move the item, moving the item back to an original location of the item. 
    18. The method of claim 13, wherein the selective protecting comprises: if the collaborator attempts to delete the item, re-downloading the item from the workspace. 
    19. The method of claim 13, wherein the selective protecting comprises: upon determining that the collaborator attempts to delete the item, moving the item back from a temporary delete storage to an original location of the item. 
    20. The method of claim 13, wherein the item is a folder in the workspace, and wherein the selective protecting comprises: upon determining that the collaborator attempts to create a file in the folder, verifying whether the collaborator has permission to upload. 
    21. The method of claim 20, wherein the selective protecting comprises: upon determining that the collaborator does not have the permission to upload, marking the file as a problem item. 
    22. The method of claim 10, further comprising: before the receiving, transmitting an instruction to the cloud-based platform to synchronize the item stored in the workspace. 
    23. The method of claim 10, further comprising: upon receiving the instruction to delete the item, removing the item from all local storages. 
    
24. A server for synchronizing an item stored in a workspace of a cloud-based platform, the workspace being shared among a user and a collaborator of the user, the system comprising: a processor; a memory having stored thereon instructions which, when executed by the processor, cause the processor to: identify, at a server associated with the cloud-based platform, an update to an item by a first collaborator in the workspace; receive an instruction to synchronize the item with a second collaborator; determine whether, for the second collaborator, the item is read-only within a synchronization environment of the server and subject to modification locally at a device associated with a client application; verify, at the server, if the second collaborator has permission for downloading the item based on the second collaborator being a member of a class having permission to download items from the workspace; upon determining that the item is marked as read-only for the second collaborator within the synchronization environment of the server associated with the workspace and the second collaborator has the permission for downloading the item: send the updated item from the server to the client application of the second collaborator, wherein the item includes an attribute that indicates the item is read-only; synchronize the updated item unilaterally from the cloud-based platform to the client application of the second collaborator regardless of potential modifications of the item locally at the device of the second collaborator; and upon determining that the second collaborator has been removed from the class having permission to download items from the workspace, sending from the cloud-based platform an instruction to the client application that causes the device associated with the client application of the second collaborator to delete the item. 
    25. The server of claim 24, wherein the synchronizing is performed subsequent to the update to the item by the first collaborator. 
    26. The server of claim 24, wherein the second collaborator includes one or more of: a co-owner, an editor, a viewer-uploader, or a viewer of the item. 
    27. The server of claim 24, wherein the item is a folder in the workspace of the cloud-based platform. 
    28. The server of claim 24, wherein the item is a file in the workspace of the cloud-based platform. 
    29. A device for synchronizing an item stored in a workspace of a cloud-based platform, the workspace being shared among a user and a collaborator of the user, the system comprising: a processor; a memory having stored thereon instructions which, when executed by the processor, cause the processor to: receive, at a client application of the collaborator, the item for synchronization with the platform; determine whether, for the collaborator, the item includes a read-only attribute within a synchronization environment of the cloud-based platform and subject to modification locally at a device associated with the client application; selectively protect the item by locking the item at the client of the collaborator when the item is modified by the collaborator, wherein the selectively protecting prevents modifications of the item by the collaborator; and receive, at the client application, an instruction from the cloud-based platform to delete the item, wherein the instruction is sent from the cloud-based platform to the client application based on the cloud-based platform determining the collaborator has been removed from a class of users having permission for downloading the item. 
    30. The device of claim 29, wherein the locking is performed by utilizing an operating system (OS) hook that intercepts a function call relating to modifying content of the item. 
   32. The device of claim 29, wherein the selective protecting is performed in response to a type of action the collaborator attempts to perform on the item. 
    33. The device of claim 32, wherein the processor in performing the selective protecting is further caused to: upon determining that the collaborator attempts to modify the item: rename a modified version of the item as a copy; and re-download the item from the workspace. 
    34. The device of claim 33, wherein the processor is further caused to mark the copy as a problem item. 
    35. The device of claim 32, wherein the processor in performing the selective protecting is further caused to: if the collaborator attempts to rename the item, rename the item back to its original name. 
    36. The device of claim 32, wherein the processor in performing the selective protecting is further caused to: upon determining that the collaborator attempts to move the item, move the item back to an original location of the item. 
    37. The device of claim 32, wherein the processor in performing the selective protecting is further caused to: if the collaborator attempts to delete the item, re-download the item from the workspace. 
    38. The device of claim 32, wherein the processor in performing the selective protecting is further caused to: upon determining that the collaborator attempts to delete the item, move the item back from a temporary delete storage to an original location of the item. 
    39. The device of claim 32, wherein the item is a folder in the workspace, and wherein the processor in performing the selective protecting is further caused to: upon determining that the collaborator attempts to create a file in the folder, verify whether the collaborator has permission to upload. 
    40. The device of claim 39, wherein the processor in performing the selective protecting is further caused to: upon determining that the collaborator does not have the permission to upload, mark the file as a problem item. 
    41. The device of claim 29, wherein the processor is further caused to: before the receiving, transmit an instruction to the platform to synchronize the item stored in the workspace. 
    42. The device of claim 29, wherein the processor is further caused to: upon receiving an instruction to delete the item, remove the item from all local storages. 
    43. A non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors of a system, cause the system to: identify, at a server associated with a cloud-based platform, an update to the item by a first collaborator in a workspace; in response to identifying the update to the item, receive an instruction to synchronize the item stored in the workspace with a second collaborator; determine whether, for the second collaborator, the item is read-only within a synchronization environment of the server and subject to modification locally at a device associated with a client application; verify, at the server, if the second collaborator has permission for downloading the item based on the second collaborator being a member of a class having permission to download items from the workspace; upon determining that the item is marked as read-only for the second collaborator within the synchronization environment of the server associated with the workspace and the second collaborator has the permission for downloading the item: sending the item from the server to the client application of the second collaborator, wherein the item includes an attribute that indicates the item is read-only; synchronizing the updated item unilaterally from the cloud-based platform to the client application of the second collaborator regardless of potential modifications of the item locally at the device of the second collaborator; and upon determining that the second collaborator has been removed from the class having permission to download items from the workspace, sending from the server an instruction to the client application that causes the device associated with the client application of the second collaborator to delete the item. 
    44. A non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors of a system, cause the system to: receive, at a client application of a collaborator, an item for synchronization with a cloud-based platform, the item being stored in a workspace hosted by the cloud-based platform, the workspace being shared among a user and the collaborator; determine whether, for the collaborator, the item includes a read-only attribute within a synchronization environment of the cloud-based platform and subject to modification locally at a device associated with the client application; selectively protect the item by locking the item at the client application of the collaborator when the item is modified by the collaborator, wherein the selectively protecting prevents modification of the item by the collaborator; and receive, at the client application, an instruction from the cloud-based platform to delete the item, wherein the instruction is sent from the cloud-based platform to the client application based on the cloud-based platform determining the collaborator has been removed from a class of users having permission for downloading the item. 





The examiner notes claims 57-76 of the present invention correspond to US Patent 10,235,383 B2 claims 24-30 and 32-44.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39-76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-1449.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRETA L ROBINSON/Primary Examiner, Art Unit 2169